Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
The disclosure is objected to because of the following informalities: The specification recites “by 1 to 10 vertically and horizontally” in para.0036 line 3. There is no unit refers to 1 to 10. It is understood, however, that the unit here is centimeters.  Clarification is required. 
.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
  Claim 1 recites between 20~60° at line 17. It should be changed to “between 20° and 60”.Appropriate correction is required.
Claim 1 recites “the infrared chip” at line 17 should be changed to “the infrared LED chip”. Correction is required.

Claim Rejections – 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “the outside” is referring to.  Outside of what?  For purposes of examination, this is referring to outside the main body of the heating mat. Clarification is required.
Claim 4 recites the limitation "the entire thickness" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination it is understood as -an entire thickness-.  Further this is understood to be in a direction perpendicular the its “vertical” and “horizontal” dimensions.  Clarification is required.
Claim 1 recite “the angle of radiation of the reflection surface” at line 16. It is unclear whether the reflection surface refers to “a slope side reflection surface” at line 12 or a bottom reflection surface at lines 12-13. 
Claim 4 recites “about by 1 to 10 cm”. It is unclear as to what amount of deviation is acceptable for about by 1 to 10 cm. The term “about by 1 to 10 cm” is not define by the spec.
Claim 4 recites “by 1 to 10 vertically and horizontally”. It is not understood 1 to 10 vertically and horizontally refers to. In addition, there is no unit refers to 1 to 10.. 
Claim 3 recite the DC temperature controller. It is unclear if the DC temperature controller refers to the temperature controller in claim 1 or a new temperature controller.
  


Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Application Publication 20160279437; herein “Park ‘437”)) in view of Park (U.S. Patent Application Publication 2015/ 0001573; herein “Park ‘573”) and Cho (U.S. Patent 20090243504) and Schneider (U.S. Patent 

Regarding claim 1, Park ‘437 discloses a device comprising: 
an infrared LED aluminum package (Park ‘437, ¶0003, ¶0020, “LED’s emitting NIR”; ¶0071, “heat conductance layer…aluminum”, LED 122); 
a temperature controller (200) supplying electrical power to an infrared LED chip; 
a FPCB (flexible printed circuit board) (Park ‘437, Abstract, “flexible printed circuit board” ¶0020, element 121-1 on which the LED package is directly adjacent to, at least fig. 4b) having the infrared LED aluminum package mounted therein and including a terminal (123,) connecting the infrared LED aluminum package to a wire (necessarily connected to wire to give power); and 
a base sheet for dispensing heat (conductance/dispersing member 121-2, fig. 8) 

However, Park ‘437 does not disclose  
wherein the infrared LED aluminum package comprises: 
two pieces of aluminum sheets connected together; 
an insulator inserted between the two pieces of the aluminum sheets; 
a recess in a frustoconical shape formed at one side of the connected aluminum sheets, the recess including a slope side reflection surface of the frustoconical shape and a bottom reflection surface on which the infrared LED chip is positioned; and 


wherein the angle of radiation of the reflection surface is freely set between 20°~60° based on the size of the infrared chip and the purpose of use, the reflection surface is coated with silver or chrome, the silicon-filled portion has a concave lens functioning as a lens to control the angle of radiation of the infrared LED chip, and the 13maximum temperature of heat of the mat is controllable up to 50~55°C, without any other heat source.  


	
However, regarding the package, Park ‘573 teaches wherein the infrared LED aluminum package comprises: two pieces of aluminum sheets (figs. 1 and 2, 110a and 110b ¶¶0099) connected together; 
two pieces of aluminum sheets connected together (¶0055, elements 110A & 110B); 
an insulator (Park ‘573, element 120) inserted between the two pieces of the aluminum sheets; 
(Park ‘573, figs. 1 & 2, the shape is the cone shape where it is narrower at the bottom, where the LED sits, and then gets wider as it goes towards the top surface) and a bottom reflection surface on which the infrared LED chip (130) is positioned; and 
wherein the angle of radiation of the reflection surface is freely set between 20°~60° (Park ‘573, ¶0056, “30°-60°”, the angle between the sidewalls of the cavity) based on the size of the infrared chip and the purpose of use, and the Park ‘573, fig. 4, molding member 150, has an arc that, from a perspective, is concave) functioning as a lens to control the angle of radiation of the infrared LED chip
The advantage, of course, would be to manufacture an LED package in a conventional way, to have the infrared heat be generated in the chip and then be directed out in a conventional manner.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Park ‘437 with Park ‘573 to manufacture an LED aluminum package in a conventional way, to have the package give power to the chip and spread its heat and light efficiently, in a conventional way, given the teachings of Park ‘437, looking for a heating package for his body warmer.

Regarding a reflection surface, Park ‘573 does teach a surface coated with silver for increased reflection (Park ‘573, ¶121, “a surface with a color efficiently reflecting light, such as…silver”), but Schneider teaches that particular surface, on which the chip is positioned, is a reflection surface coated with silver or chrome (Schneider, fig. 5, element 10, ¶0052).  The advantage would be to increase the reflection of the LED in a known way to make the light (and heat) generated get out more efficiently.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing, to modify Park ‘437 and the secondary references, with the teachings of Schneider, to coat the reflective surface with silver, in order to increase the reflection of the LED in a known way to make the light (and heat) generated get out more efficiently.

Regarding the silicon, ChoCho teaches a silicon-filled portion (Chosilicon resin ¶0037”) to pack the infrared LED chip and the FPCB sealing an electric connection member. .  Seeing the use of an LED chip, above, it would have been obvious to one having ordinary skill in the art at the time of the filing to substitute a conventional material for packing into this reflective cavity in order to better spread out the light and heat so that it propagates away from the cavity into the intended target, and it would have been obvious to substitute a conventional material known to achieve predictable results, as well, the material filling the cavity helps keep secure the chip and the components of the LED package.

Lastly, regarding the temperature, Scorcioni teaches having a 13maximum temperature of heat of the mat is controllable up to 50~55°C, without any other heat source (Scorcioni, ¶184, teaches it is controllable, “overheat” at “above 50 degrees Celsius”, or “between 50 degrees Celsius and 70 degrees Celsius).  The advantage here would be, of course, not to burn the practitioner with a heating pad that is excessively hot.  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Park ‘473 and the secondary references to put a limit to the heating, in order not to burn the one to whom the heat is applied.

Regarding claim 4, Park ‘437, Park ‘573, Cho, Schneider, and Scorcioni teach all the limitations of claim 1, as above and further teach, in this configuration, a mat using infrared LEDs wherein the infrared LED aluminum packages are arranged to be spaced apart from one another, about by 1 to 10 cm by 1 to 10 vertically and horizontally (Park ‘437, ¶0076; “LEDs are spaced apart by 1 cm” can see configuration in Fig. 4b for example of rows and columns of spacing), and the mat is under 1cm in the entire thickness (Park ‘437, ¶0085, PCB 121 is 2mm; ¶0015, silicon above PCB is 3-4 mm and silicon below PCB is 1-2mm, thus, in total, the thickness is between 6-8mm which is less than 1 cm).   

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Application Publication 20160279437; herein “Park ‘437”)) in view of Park (U.S. Patent Application Publication 2015/ 0001573; herein “Park ‘573”) and Cho (U.S. Patent 20090243504) and Schneider (U.S. Patent Application Publication 2013/ 0207145) and Scorcioni (U.S. Patent Application Publication 2016/ 0136385) and Bell (U.S. Patent Application Publication 2019/0038953)

 Cho, Schneider, and Scorcioni teach all the limitations of claim 1, as above, but do not further teach a mat using infrared LEDs wherein the material and thickness of the base sheet are selected to be rollable like a scroll.   However, Bell teaches a pad with LED elements to be rollable (¶0035, “rolled up and stored ¶0038, “LED”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Park ‘437, Park ‘573, Cho, Schneider, to modify the heating elements, to have them spaced apart and in such an orientation as the device will be rollable, in order to be more compact and movable and versatile in its ease to use. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Patent Application Publication 20160279437; herein “Park ‘437”)) in view of Park (U.S. Patent Application Publication 2015/ 0001573; herein “Park ‘573”) and Cho (U.S. Patent 20090243504) and Schneider (U.S. Patent Application Publication 2013/ 0207145) and Scorcioni (U.S. Patent Application Publication 2016/ 0136385) and Gander (U.S. Patent Application Publication 2012/ 0191164)

Regarding claim 3, Park ‘437, Park ‘573, Cho, Schneider, and Scorcioni teach all the limitations of claim 1, as above, but do not further teach a mat using infrared LEDs wherein the DC temperature controller is a DC type separated to the outside.  However, Gander teaches “the DC temperature controller (¶0015, element 22, “variable temperature controller”)) is a DC (id. can incorporate “direct current (DC)”) type separated to the outside (fig. 1, element 22 is outside the main heating article 10).  .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761